Citation Nr: 1116270	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  02-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from March 1964 to April 1966.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia South Carolina.  Jurisdiction over the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In a February 2008 decision, the Board denied the Veteran's claims of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a July 2009 memorandum decision, the Court vacated the Board's denial of the Veteran's claim for a TDIU and remanded that claim to the Board.  The Court affirmed the remainder of Board's decision.

This case was before the Board in March 2010 when it was remanded for additional development.


REMAND

The Veteran maintains that he is entitled to a TDIU.  VA will grant a TDIU when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In an August 2000 claim, the Veteran indicated that he had worked as mail carrier until July 2000, but had to stop working because of his PTSD.  In a February 2004 statement, the Veteran reported that he worked cutting grass at a golf course for $7 per hour.  In a February 2008 decision the Board (in pertinent part) denied the Veteran's claim for a TDIU.  The Board noted that the Veteran's service-connected disabilities (PTSD, rated 30 percent; residuals of a shell fragment wound of muscle group VII, rated 10 percent; facial scars, rated 10 percent; and right arm scar, rated 10 percent) were rated 50 percent combined; therefore, he did not meet the minimum schedular criteria for a TDIU.  The July 2009 memorandum decision by the Court notes VA failed to address whether the evidence of record meets the standard of "substantially gainful employment" as described under 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

Although the Board remanded the Veteran's TDIU claim in March 2010, in part to obtain a comprehensive opinion with regard to the Veteran's ability to obtain or keep employment, the June 2010 VA examiner did not provide an opinion which would enable the Board to render a decision with regard to this issue.  Instead, the examiner opined that the Veteran's alcohol abuse is secondary to his PTSD.  The examiner noted that the Veteran was working part time at a golf course but his alcohol abuse was causing problems at work; she then opined that PTSD did not cause total occupational and social impairment.  However, the examiner did not opine as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities, and it is unclear as to whether the examiner was indicating that it was her opinion that the Veteran could obtain and maintain substantially gainful employment.  Moreover, subsequent to the March 2010 remand, an October 2010 rating decision re-characterized the Veteran's service-connected PTSD as PTSD with alcohol dependence; a 50 percent rating was assigned for the disability, effective June 7, 2010.

Upon review of the record, the Board finds that a medical examination with opinion is needed to decide the Veteran's claim for a TDIU.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  Moreover, as it is unclear whether the Veteran is currently working and, if so, how much money he is earning, up-to-date employment information should be obtained prior to the examination.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should request that the Veteran provide his current employment information, to include how much money he is earning.

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the RO should arrange for the Veteran to be afforded a VA examination or examinations to determine the impact of his service-connected disabilities on his employability.  The examiner(s) should review the pertinent information in the claims file in conjunction with the examination and indicate that such review has occurred.  Then, the examiner(s) is (are) to opine whether it is at least as likely as not (50  percent or greater probability) that the Veteran's service-connected disabilities have been sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background at any point during the period of the claim.  

The rationale for all opinions expressed must be provided.  If the examiner or examiners opine that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the Veteran's claim for a TDIU should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


